Order granting motion of defendant for an order to cancel a surety company undertaking and to serve and file, in lieu thereof, an undertaking in the sum of $5,000, reversed on the law, with ten dollars costs and disbursements, and motion denied, without costs. The mistake of the insurer precluded the plaintiffs from enforcing the judgment against the defendant pending the appeal, and so it may not be said that the substitution of an undertaking in smaller amount, after affirmance, would be harmless. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.